Citation Nr: 0822534	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  99-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from January 1951 to 
March 1971.  He died in March 1999.  The appellant is his 
widow.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In August 2004, the Board advised the appellant that the 
Veterans Law Judge (VLJ) who conducted her hearing in 
February 2001 was no longer with the Board.  She was provided 
with the opportunity to have a hearing before another VLJ, 
and a hearing was held before the undersigned VLJ in October 
2005.

In March 2006, the Board remanded these matters to the RO via 
the Appeals Management Center (AMC) for additional 
development. 

In June 2008, the undersigned VLJ granted the motion of the 
appellant's representative to advance this case on the 
Board's docket, pursuant to the provisions of 38 U.S.C.A. § 
7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

As a final preliminary matter, in an April 2008 statement, 
the appellant asserts that the veteran's award of a total 
rating due to unemployability caused by service-connected 
disability (TDIU) effective March 11, 1997 was never issued 
during his lifetime.  A computerized award print-out reveals 
that the TDIU award was input into the RO's computer system 
(as shown in a November 1997 VA Form 21-8947 of record).  The 
November 1997 VA Form 21-8947 and a November 1997 RO letter 
of record clearly indicate that the veteran's award was 
issued on the proper effective date of April 1, 1997 and that 
the total amount was withheld due military pay withholding 
until November 1, 1997 when there was a removal of military 
pay withholding.  


FINDINGS OF FACT

1.  The veteran died in March 1999.  The veteran's death 
certificate listed the immediate cause of his death as 
cardiorespiratory arrest, due to or as a consequence of 
pneumonia, due to or as a consequence of recurrent brain 
tumor.

2.  At the time of his death, the veteran was service-
connected for intervertebral disc syndrome of the lumbar 
spine, rated 60 percent disabling; residuals of prostate 
cancer due to exposure to Agent Orange with history of 
prostatitis and TURP (transurethral resection of prostate), 
rated 10 percent disabling; and right hand scar, rated 
noncompensable.  He was also rated totally disabled due to 
individual unemployability as a result of service connected 
disability, effective in March 1997.

3.  Residuals of cardiorespiratory arrest, pneumonia, and 
recurrent brain tumor began many years after service and were 
not shown to be the result of service or any incident of 
service, to be secondary to his service-connected 
disabilities, or to be the result of Agent Orange exposure 
during service in the Republic of Vietnam.

4.  Prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant in an 
April 2008 statement, that a withdrawal of the appeal for 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 2002) is requested.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1310 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312 
(2007).

2.  The criteria for withdrawal of the appeal for entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's claim for service connection 
for the veteran's cause of death was received in April 1999.  
Thereafter, she was notified of the provisions of the VCAA by 
the RO and AMC in correspondence dated in June 2001, January 
2004, and June 2006.  These letters notified the appellant of 
VA's responsibilities in obtaining information to assist her 
in completing her claim as well as identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim. Thereafter, the claim was reviewed and a 
supplemental statement of the case was issued in February 
2008.   See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in June 
2006.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice is not fully compliant 
with Hupp, any such error is presumed to be prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).  
However, under the circumstances of this case, any such error 
does not require a remand because the error did not affect 
the essential fairness of the adjudication."  Id.  
Specifically, the record reflects that "any defect was cured 
by actual knowledge on the part of the claimant," because 
the statements of the appellant and her representative 
throughout the appeal reflect that the appellant understood 
all of the elements of VCAA notification.  Id.  Statements of 
the appellant and her representative, to include multiple 
written statements as well as hearing testimony, indicate 
that the appellant is clearly aware of the service-connected 
prostate cancer, lumbar spine, and right hand scar 
disabilities of the veteran and of the evidence and 
information required to substantiate a DIC claim.  These 
documents also include the appellant's continued assertions 
that the veteran's service-connected prostate cancer 
disability was a contributory cause of his death from 
cardiorespiratory arrest, pneumonia, and recurrent brain 
tumor.  As such, the record reflects that the appellant and 
her representative had actual knowledge of the information 
and evidence needed to substantiate the claim for service 
connection for the cause of the veteran's death.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, VA medical examination 
reports, private treatment records, and VA inpatient and 
outpatient treatment records have been obtained and 
associated with his claims file. The appellant was also 
provided with VA medical opinions dated in December 2001 and 
May 2007.  Records from the veteran's final hospitalization 
dated in March 1999 were not obtained because appellant did 
not provide authorization after two requests from the AMC/RO 
in June and September 2006.  In this regard, the Court has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Furthermore, the appellant has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The appellant has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to such veteran's 
surviving spouse, children, and parents.  See 38 U.S.C.A. § 
1310 (West 2002).  In a claim where service connection was 
not established for the fatal disability prior to the death 
of the veteran, the initial inquiry is to determine whether 
the fatal disorder had been incurred in or aggravated by 
service.  The Board must determine whether the fatal disorder 
should have been service-connected.  See 38 C.F.R. § 3.312 
(2007).

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2007).  In order 
to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

A service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, with 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c) (2007).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2007).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with prostate cancer associated 
with exposure to certain herbicide agents.  See 38 C.F.R. §§ 
3.307, 3.309 (2007); 38 U.S.C.A. § 1116 (West 2002 & Supp. 
2006).  A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records indicate that the veteran was seen 
for treatment of foreign body in each eye on various 
occasions.  The service records indicate, in pertinent part, 
that in March 1953, the veteran had removal of foreign body 
from the left eye.  A December 1953 treatment report appears 
to state that a "rust ring" was removed from the left eye.  
A June 1955 report states that he was referred to the eye 
clinic due to foreign object in the right eye.  A June 1955 
notation indicated conjunctivitis in the right eye, and a 
August 1955 note found congestion of right eye due to foreign 
body, but not found when examined.  Service treatment records 
do not mention any helicopter crash or shrapnel wounds during 
active service in Vietnam

The appellant has alleged that the veteran was involved in a 
helicopter crash during service and that as a result, he had 
metal lodged in the head and eyes.  It is also alleged that 
the service medical records are incomplete and that there may 
be records from the Surgeon General's Office (SGO) which 
indicate that he had surgery for the lodged metal.  In a 
January 2003 statement, the appellant reported that the 
helicopter crash occurred while the veteran was in Vietnam.  
The appellant avers that the veteran reportedly received 
treatment at Fitzsimmons Army Hospital in November 1951 for 
an operation to remove metal from his eyes and he was later 
received follow up care at Ft. Sill, Oklahoma.  As previously 
noted, service treatment records reflect complaints of 
foreign bodies in both eyes at various times from 1953 to 
1955.  At no time were the foreign bodies described as being 
metal.

Further searches were conducted in 2006 and 2007 to request 
additional records from the Surgeon General's Office (SGO), 
Fitzsimmons Army Hospital, and Reynolds Army Community 
Hospital at Ft. Sill, Oklahoma.  These searches were 
unsuccessful and did not yield any additional information 
concerning the claimed in-service helicopter crash or 
shrapnel wounds.  Service personnel records reflect that the 
veteran was stationed in Vietnam during his period of active 
service from May 1967 to March 1971.

Service department treatment notes dated in February 1983 
from Reynolds Army Community Hospital at Fort Sill noted that 
the veteran complained of recent left eye irritation and 
fuzzy vision.  The examiner noted that the veteran had some 
old corneal scars and foreign body scars in both eyes (OU).  
April 1985 and October 1985 treatment records noted that the 
veteran sought treatment after he got foreign bodies in his 
left, and later in his right eye while working on a house 
trailer.  Additional treatment notes dated in February 1987 
and February 1988 note complaints of foreign body sensation, 
irritation, and blurred vision.  The veteran was treated for 
conjunctivitis in November 1989. 

An October 1988 treatment note from C. H., M.D. indicates 
that a CT scan showed a large tumor at the posterior border 
of the tentorium and appeared to be primarily within the 
posterior fossa.  A November 1988 discharge summary from 
Comanche County Memorial Hospital reflects that the veteran 
had a suboccipital craniectomy and excision of a tentorial 
meningioma with ataxia.  Final diagnoses were listed as 
posterior fossa meningioma with associated hydrocephalus.  
Treatment notes dated in November and December 1988 detail 
that the veteran had comprehensive inpatient rehabilitation.  
In a November 1988 history and physical report from Comanche 
County Memorial Hospital, C. H., M.D. noted that the veteran 
reported an injury to the left eye in service that did not 
any significant problem.  He also reported that he had a past 
history of shrapnel wound especially to the left eye. 

Additional treatment notes dated in October 1991 from 
Reynolds Army Community Hospital detail that the veteran 
complained of symptoms of obstructive benign prostate 
hypertrophy.  The examiner listed an impression of prostatism 
and erectile dysfunction.  A March 1992 Reynolds Army 
Community Hospital operative report reflects that the veteran 
underwent a transurethral resection and was diagnosed with 
prostatism.  A March 1992 pathology report listed a 
microscopic diagnosis of microscopic foci of well 
differentiated adenocarcinoma, Gleason's Grade 2 and benign 
glandular and stromal hyperplasia.  Additional follow up 
treatment notes dated from May 1992 to February 1993 detail 
findings of stage A prostate cancer and note that the veteran 
was doing well with no complaints.  A March 1993 treatment 
note detailed complaints of vertigo, dizziness, and 
headaches.  

Private treatment notes dated in April 1993 from Southwestern 
Medical Center list a diagnosis of recurrent brain tumor, 
falcotentorial meningioma, with hydrocephalus.  In a November 
1996 history and physical report from Columbia Southwestern 
Medical Center, C. H., M.D. noted that the veteran had a past 
medical history that was positive for prostate cancer, kidney 
disease, and diabetes.  Additional private treatment records 
dated December 1996 reflect that the veteran underwent two 
surgical procedures after being diagnosed with a recurrent 
falcotentorial meningioma as well as postoperative 
hydrocephalus.  

In a May 1997 VA spine examination report, the examiner noted 
that the veteran has developed urinary incontinence since 
December 1996.  The examiner commented that the incontinence 
could be the result of the organic brain syndrome (OBS) 
rather than due to a primary disease of the bladder.  Because 
of his cranial surgeries, the veteran had developed OBS, and 
his medical history was provided by his wife.  She reported 
that she has been told that there was evidence of recurrence 
of prostate cancer, although the veteran had undergone no 
further treatment.  The examiner listed an impression of: 1) 
history of prostatitis with transurethral resection by 
previous diagnosis; 2) history of prostatectomy secondary to 
cancer of the prostate; 3) postoperative lumbar discectomy, 
symptomatic with history of spinal stenosis with paraparesis; 
4) urinary incontinence; 5) old laceration scar, dorsum of 
the right hand, healed without residual; and 6) postoperative 
recurrent meningioma of the tentorium with supraoccipital and 
suboccipital craniotomies with chronic organic brain 
syndrome.

A May 1997 PSA (prostate-specific antigen) level that was 0.1 
ng/ml within the reference range from 0 - 4. 

A March 1997 VA examination for housebound status or need for 
regular aid and attendance revealed that the veteran was 
blind and deaf, with poor balance, and incapable of self 
care.  He required the daily personal health care services of 
a skilled provider without which he would require hospital, 
nursing home, or other institutional care.  The diagnosis was 
status post meningioma, not curable.

A July 1997 letter from C. H., M.D., indicates that the 
veteran was totally disabled. He had multiple medical 
problems including prostate cancer.  His major problem 
disabling him was a brain tumor.  He had had four prior 
operations and radiation.  The tumor was located in an area 
of the brain where it was not resectable and it had 
progressed to a point where the veteran could no longer care 
for himself.

An October 1997 letter from C. H., M.D., states that the 
veteran had significant degenerative joint disease in his 
spine.  This problem made it impossible for him to work.  He 
was unable to walk unsupported and required continual 
attendance of his family.

A May 1998 VA examination for housebound status or need for 
regular aid and attendance indicates that the veteran was 
evaluated for his complaint of recurrent brain tumor.  His 
posture and general appearance was lethargic and he drifted 
off to sleep.  He had loss of fine motor function in right 
hand and arm.  Because of the location and size of incurable 
brain tumor, he was unable to walk without maximum 
assistance.  Restriction of the spine was described as none.  
Other pathology was incontinence of urine and stool.  Aids 
such as canes, brace, crutches, or walkers would add no 
value.  Only with wheelchair and with someone pushing him 
could he leave his home or immediate premises.  The diagnosis 
was meningioma.  It was noted that he required the daily 
health care services of a skilled provider.

A June 1998 letter from a nursing home facility indicates 
that the facility provided care to the veteran.  Due to his 
cerebrovascular accident, recurrent brain tumors, and seizure 
disorder, he was being cared for in all of the activities of 
daily living.

An undated VA examination for housebound status or need for 
regular aid and attendance, received in February 1999, noted 
that the veteran was weak in all four extremities and had 
poor hearing and vision (legally blind).  The diagnosis was 
status post tentorial meningioma and ventriculo shunt on the 
left.

In March 1999, the veteran died while an inpatient at the 
Southwest Medical Center.  A March 1999 discharge summary 
from that facility noted that the veteran had a long history 
of recurrent brain tumors, status post multiple craniotomies, 
and radiation therapy.  The veteran's cause of death was 
listed as 1) brain tumor, 2) gross dehydration, and 3) 
pneumonia.  No autopsy was performed.  

In the certificate of death dated in March 1999, the 
immediate cause of the veteran's death was identified as 
cardiorespiratory arrest, due to or as a consequence of 
pneumonia, due to or as a consequence of recurrent brain 
tumor.

In an April 1999 statement, C. H., M.D. noted that the 
veteran's tumor was the direct cause of his death, as it was 
continually increasing in size and compressing the part of 
the brain that controlled the heart and breathing. 

In a December 2001 VA medical opinion, a VA physician 
indicated that he had reviewed the veteran's medical records 
and claims file and noted that the veteran's brain tumor came 
before his prostatic symptoms.  It was further noted that it 
was not possible that the veteran's initial meningioma in 
1988 could be secondary to his prostate symptoms in 1992.  
The physician further opined that the veteran's service-
connected prostatitis and transurethral resection of the 
prostate and his service-connected intervertebral disc 
syndrome of the lumbar spine did not cause or contribute 
substantially or materially to his death. 

In an October 2005 statement, N.T., a private nurse 
consultant, who is also the veteran's daughter, discussed the 
veteran's various medical conditions as well as periods of 
active service and concluded that no further surgery was 
attempted for prostate cancer as veteran was in no condition 
to undergo additional surgeries after three craniotomies and 
radiation therapy for recurrent meningioma.  It was further 
noted that medical records support the veteran's claim that 
he was treated for shrapnel wounds (foreign body) in eyes.  
The private nurse consultant detailed that the veteran died 
with prostate cancer and malignant meningioma, whether as a 
result of exposure to Agent Orange or embedded shrapnel that 
remained in his head for more than three decades.  

A May 2007 VA medical opinion was composed by a VA ARNP 
(advanced registered nurse practitioner) and reviewed as well 
as signed by a VA physician.  
In her May 2007 report, the VA ARNP indicated that she had 
reviewed the veteran's claims file and noted that in review 
of all of the evidence provided it does not appear that any 
of the veteran's service-connected conditions lead to the 
unfortunate demise of this veteran.  It was noted that 
evidence of record detailed treatment for recurrent brain 
tumors.  The examiner specifically referenced the veteran's 
private physician comments at the time of his death that the 
brain tumor was continually increasing in size and 
compressing the parts of the brain that control the heart and 
breathing and that this ultimately lead to the veteran's 
death.  The VA examiner further stated that conditions of the 
lumbar spine do not lead to cardiopulmonary arrest, brain 
tumors, or pneumonia.  She indicated that while the veteran 
did have prostate cancer, his symptoms were consistent with 
benign prostatic hypertrophy and the only treatment received 
was a transurethral resection of the prostate.  It was noted 
that there was no evidence metastasis of prostate cancer and 
that the diagnosis of the brain tumor occurred prior to the 
diagnosis of prostate cancer.  Therefore, taking all of the 
above information into consideration, it was the opinion of 
the examiner that it is less likely than not that any disease 
or injury which occurred during the veteran's service cause 
or substantially or materially contributed to the cause of 
the veteran's death. 

Analysis

The appellant contends that the veteran's recurrent brain 
tumors were as a result of exposure to Agent Orange or due to 
in-service shrapnel wounds to the eyes and head.  It is also 
being alleged that the veteran had diabetes as a result of 
exposure to Agent Orange and that this contributed to worsen 
his condition.  In addition, the appellant asserts that the 
veteran's service-connected prostate cancer was a 
contributory cause of his death.  

Based on the veteran's active service in Vietnam, the Board 
presumes that the veteran was exposed to herbicides.  
However, cardiorespiratory arrest, pneumonia, and recurrent 
meningioma of the tentorium (a form of brain cancer) are not 
conditions enumerated under 38 C.F.R. § 3.309(e).  The 
appellant is therefore not entitled to a presumption that the 
veteran's cause of death is due to herbicide exposure.  
Consequently, the record must show competent medical evidence 
establishing a connection between active service, to include 
the presumed exposure to herbicides in Vietnam, and the 
veteran's development of the fatal disabilities of 
cardiorespiratory arrest, pneumonia, and recurrent brain 
tumor.  The regulations governing presumptive service 
connection for Agent Orange do not preclude a veteran or the 
appellant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(1994).

Accordingly, the Board will proceed to evaluate the 
appellant's claim for entitlement to service connection for 
the veteran's cause of death under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 (West 2002) and 
38 C.F.R. § 3.303 (2007), including consideration of whether 
the veteran's cause of death (cardiorespiratory arrest, 
pneumonia, and recurrent brain tumor) has been linked to his 
presumed Agent Orange exposure and/or the claimed in-service 
shrapnel wounds to the eyes and head.

In this case, competent medical evidence of record clearly 
does not show that the veteran suffered from 
cardiorespiratory arrest, pneumonia, or recurrent brain 
tumors during active service.  Evidence of record also 
reflects that the veteran was first shown to have a brain 
tumor in 1988 over 15 years after separation from service and 
it cannot be presumed to have been incurred during service.  

In addition, the preponderance of objective medical evidence 
does not demonstrate that the veteran's cardiorespiratory 
arrest, pneumonia, or recurrent brain tumor, as noted on his 
official death certificate, are linked to his period of 
active military service, including Agent Orange exposure 
during service in the Republic of Vietnam or any in-service 
treatment for foreign bodies in the eye.   

The Board has also considered the October 2005 statement 
submitted by the appellant's daughter concerning the 
veteran's service-connected disability residuals.  Although 
the file indicates that she is a private nurse consultant, it 
is neither contended nor shown that she has special knowledge 
regarding the veteran's brain tumors.  This limits the 
probative value of her statement as a medical opinion, 
although her statements do have general relevance concerning 
the descriptions of the veteran's disabilities.  See Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (opinion of veteran's 
wife, a nurse, was not probative because, while medically 
trained, she gave no indication that she had special 
knowledge regarding cardiology).  In addition, the private 
nurse consultant simply stated that the veteran died with 
prostate cancer and malignant meningioma, whether as a result 
of exposure to Agent Orange or embedded shrapnel that 
remained in his head for more than three decades.  A bare 
conclusion, even when reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1999) (A medical opinion based 
on an inaccurate factual premise is not probative.)  The 
Court has also held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  The Board 
finds the October 2005 opinion of the private nurse 
consultant is of no probative value, as the opinion was 
inconclusive, did not state any supporting rationale, and was 
based on the inaccurate factual premise that the record 
established that the veteran received shrapnel injuries to 
the head during active service.

While the appellant has alleged that the veteran had diabetes 
as a result of exposure to Agent Orange and that this 
contributed to worsen his condition, objective medical 
findings of record do not reflect any diagnosis or treatment 
for diabetes and only show an isolated notation dated in 
November 1996 of past medical history of diabetes.  The Board 
further notes that diabetes was not shown in the record to be 
a cause of the veteran's death.  

At the time of his death, the veteran was service-connected 
for intervertebral disc syndrome of the lumbar spine, rated 
60 percent disabling; residuals of prostate cancer due to 
exposure to Agent Orange with history of prostatitis and TURP 
(transurethral resection of prostate), rated 10 percent 
disabling; and right hand scar, rated noncompensable.  He was 
also rated totally disabled due to individual unemployability 
as a result of service-connected disability.  Post-service 
medical evidence also clearly shows that the veteran was 
treated for these conditions.   However, persuasive and 
competent medical evidence of record does not indicate that 
any of veteran's service-connected disabilities were a 
contributory cause of his death from cardiorespiratory 
arrest, pneumonia, and recurrent brain tumor.

The Board finds the most probative evidence of record to be 
the medical opinions rendered by VA physician in December 
2001 and by a VA ARNP (with VA physician review) in May 2007.  
The examiners provided detailed opinions concerning the 
possible contribution of the veteran's service-connected 
disabilities to his death after thoroughly reviewing the 
veteran's claims file.  Based on such review, the VA 
examiners clearly opined that the veteran's service-connected 
prostate and lumbar spine disabilities did not cause or 
contribute substantially or materially to his death.  
Thereafter, each examiner explained their opinion and 
supported it with references to the record.

By contrast, the October 2005 statement from the private 
nurse consultant shows that she generally discussed the 
veteran's military service dates and medical conditions but 
did not indicate that she had reviewed the veteran's claims 
file in rendering her opinion.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (rejecting medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service treatment records or any other relevant 
document that would have enabled him to form an opinion on 
service connection on an independent basis).  In addition, 
the Board points out that the private nurse consultant's 
opinion does not establish a causal connection specifically 
between the veteran's service-connected prostate cancer 
disability and his cause of death.  Rather, her opinion 
simply states that no further surgery was attempted for 
prostate cancer as veteran was in no condition to undergo 
additional surgeries after invasive treatment for recurrent 
meningioma as well as that the veteran died with prostate 
cancer.

Under these circumstances, the Board concludes that the 
December 2001 VA physician and May 2007 VA ARNP findings 
constitute the most probative (persuasive) evidence on the 
question of whether the veteran's service-connected prostate 
cancer was a contributory cause of his death.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence.") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  The 
Board finds that there is no medical evidence in the claims 
file which establishes that the veteran's service-connected 
prostate disability either caused or materially contributed 
to his cause of death.

The Board acknowledges the appellant and her representative's 
contentions that the veteran's service-connected residuals of 
prostate cancer were a contributory cause of his death and 
that the veteran's recurrent brain tumors were as a result of 
exposure to Agent Orange or due to in-service shrapnel wounds 
to the eyes and head.  However, the record does not show that 
the appellant or her representative has the medical expertise 
that would render competent their statements as to the 
relationship between the veteran's military service, his 
service-connected disabilities, and his cause of death.  
These opinions alone cannot meet the burden imposed by 38 
C.F.R. § 3.312 with respect to the relationship between 
events incurred during service, service-connected disability 
residuals, and the etiology of his fatal disability.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159(a) (2007).

In an attempt to obtain all of the pertinent evidence of 
record, VA twice requested that the appellant sign releases 
allowing VA to obtain the complete records from the Southwest 
Medical Center, to no avail.  "The duty to assist is not 
always a one-way street.  If a (claimant) wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).  

For the foregoing reasons, the claim for service connection 
for the veteran's cause of death must be denied.  In arriving 
at the decision to deny the claim, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53- 56 (1990).

Withdrawal of DIC Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, a Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  See 38 C.F.R. § 20.202 (2007).  Withdrawal may 
be made by the appellant or by her authorized representative.  
See 38 C.F.R. § 20.204 (2007).  The appellant has withdrawn 
her appeal for entitlement to entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 (West 2002) in an April 2008 
statement of record.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 (West 2002) and it is dismissed.


ORDER

Service connection for the veteran's cause of death is 
denied.
  
The appeal concerning entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 
(West 2002) is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


